DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 1/20/2022 have been fully considered but they are not persuasive. The previous rejections to claims 1-4, 7, 8, 11-12, 17, 23, 24, 26, 29, and 33 have been modified in view of the applicants amendment to claim 1, to further articulate the examiners position and to address the arguments by the applicant in view of the newly cited art of Karkow et al (2018/0038589).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7, 8, 23, 24, 26, 29 and 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grochowski et al (4,752,213) in view of Karkow et al (2018/0038589).  Grochowski et al discloses a fired heater (26), including a fuel (6) and combustion air (5) source configured to output fuel and combustion air into a combustion volume (8), the combustion volume including a combustion volume wall (20a) defining a lateral extent separate from an exterior volume, a mixing tube (3) aligned to receive the fuel and the combustion air from the fuel and combustion air source, the mixing tube being separated from the combustion volume wall by a separation volume (2), and a bluff body flame holder (4) aligned to receive a fuel and combustion air mixture from an outlet end of the mixing tube (SEE Figure 1), the bluff body flame holder being configured to hold a combustion reaction for heating the combustion volume wall (SEE Figure 5) wherein the combustion volume wall is configured to heat a volume thermal load (23, 26).  Grochowski et al illustrates that the mixing tube (3) includes an outlet tube that is disposed proximate to the bluff body flame holder (SEE Figure 1) however the bluff body flame holder represents the end of the mixing tube such that there is no open end to the mixing tube.  Karkow et al teaches a flame holder for a combustion system of which a mixing tube (110) having an interior volume (112) for the mixing of fuel and air, is situated proximate to a flame holder (102) but at a distance to allow fuel and oxidant to become homogenized such that the combustion reaction with the flame holder will result in minimal NOx output and thus is already known in the art.  A person having ordinary skill in the art at the time the invention was made would have found it obvious to modify the fired heater of Grochowski et al such that the mixing tube is spaced a distance from the bluff body 
. 

Claims 11-12 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grochowski et al as modified by Karkow et al as applied to claim 1 above, and further in view of Boardman et al (2009/0111063).  Grochowski et al as modified by Karkow et al would meet the limitation of the applicants claimed invention as stated above including a fired heater having a mixing tube separate from a combustion volume wall by a separation volume wherein the mixing tube is configured to combust fuel and air and a bluff body flame holder to hold a flame wherein the mixing tube is spaced at a distance from the bluff body flame holder, however Grochowski et al as modified by .

Allowable Subject Matter
Claims 13, 14 and 30-32 are allowed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY A WILSON whose telephone number is (571)272-4882. The examiner can normally be reached M-F; 7:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GREGORY A WILSON/Primary Examiner, Art Unit 3762                                                                                                                                                                                                        March 7, 2022